Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 

In response to amendment filed 01/17/2022, claims 16, 21-22, 27, and 35 have been amended, no claims are new. Claims 23-24 and 34 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22, 25-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira (US 20160253842 A1) in view of Hoof et al. (US 20150312561 A1), in view of Powderly et al. (US 20170287225 A1), and further in view of Ding et al. (US 20200272228 A1)


In regards to claim 16, Shapira teaches, An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: (See abstract, fig. 6, processing unit 610, system memory 620, system firmware 625, paragraph 213)
define a first mapping that maps a virtual space to a real space (See fig. 1, paragraph 22, an "Anchored Environment Generator," as described herein, provides various techniques for procedurally generating a physically constrained virtual environment that is molded and anchored to a real-world environment around a user (or multiple users in the same real-world environment) in a way that matches tactile truth for one or more surfaces and objects within the real-world environment. Also see fig. 2, paragraph 63, two stages process for generation of TVR)
use a tracked real point of view of the user in the real space and the first mapping to determine a virtual point of view of the user within the virtual space, wherein the virtual point of view is defined with the user's virtual location and virtual orientation; (See paragraphs 24-25, Anchored Environment Generator and any of the display devices used to present the TVR may optionally sense or respond to user motions, and to motions of other real people, animals and objects. This enables the Anchored Environment Generator to dynamically modify the rendered content of the TVR to correspond to real-world environmental changes and/or user motion, position, and actions …As such, users may move around within the real-world environment (without actually seeing the real-world environment) while touching and interacting with virtual objects in the TVR. In other words, in various implementations, the view of the TVR replaces the real-world environment around the user while still allowing the user to physically interact with surfaces and objects in the real world via virtual surfaces and objects in the TVR. Also see paragraphs 216, information derived from system sensors 
cause rendering to the user of at least part of a virtual scene determined based on the virtual point of view of the user within the virtual space, while the virtual space is mapped to the real space using the first mapping; (See paragraph 72, geometric constraints ensure that when the user reaches out to touch something (real or virtual) in the TVR, an object is actually there to be touched (e.g., x, y, z coordinates of a virtual object in the TVR at least partially matches the same x, y, z coordinates of a real object or surface in the real-world environment). However, the virtual object may not be the same as the real object. For example, a virtual crate may be rendered in the place of a real-world table, so that it appears and feels to the user that she is touching the top of the virtual crate when she reaches out and actually touches the top of the real table. In other words, with geometric constraints, it doesn't matter what some virtual object looks like, so long as that when the user reaches out to touch it, there is some real world object or surface there to provide tactile feedback. Also see fig. 2, paragraph 63, construct a physically constrained virtual environment (i.e., the aforementioned tactile virtual reality (TVR)) based on a semantic understanding of virtual objects derived from the virtual building blocks (120) relative to the environmental information (230).)
alter mapping of the virtual space to the real space from the first mapping to a second mapping, based, at least partially, on a grasp and move gesture the user performs on a virtual location in the virtual space that differs from the user’s virtual location at least partially defining the user's virtual point of view; (See abstract, users may move around within the physically constrained virtual environment while touching and interacting with virtual objects in the physically constrained virtual environment…paragraph 23, Any display device used to present the TVR may be controlled on a pixel-by-pixel basis to present the TVR to the user in a way that allows the user to move through, look into, and physically interact with different parts of the TVR without actually seeing the underlying real-world environment unless some component or object of the real-world environment is intentionally rendered and displayed within the TVR…paragraph 28, In this way, when the user picks up the cell phone, which would appear to the user as the hilt of the virtual sword, the entire virtual sword will move in the TVR being presented to the user as the user moves the cell phone. As user picks up the cell phone and moves, the mapping is altered such that virtual sword is presented to the user. Also see paragraph 134, the virtual object master list generally provides a set of virtual building blocks (i.e., virtual objects and any models, textures, constraints, etc., used for rendering those virtual objects) that are available for use in constructing the TVR. The individual virtual building blocks include a variety of parameters and characteristics, including, but not limited to, object names or IDs, object geometry, object model parameters, object bounding boxes, initial transformations (e.g., translation, scaling, rotation, skewing, coloring, texturing, etc.), constraints, etc…paragraph 85, a real table or other horizontal surface in the 

use the tracked real point of view of the user in the real space and the second mapping to determine a second virtual point of view of the user within the virtual space, wherein the second virtual point of view is defined with the user's second virtual location and second virtual orientation; and (See paragraphs 24-25, Anchored Environment Generator and any of the display devices used to present the TVR may optionally sense or respond to user motions, and to motions of other real people, animals and objects. This enables the Anchored Environment Generator to dynamically modify the rendered content of the TVR to correspond to real-world environmental changes and/or user motion, position, and actions …As such, users may move around within the real-world environment (without actually seeing the real-world environment) while touching and interacting with virtual objects in the TVR. In other words, in various implementations, 

cause rendering to the user of at least part of a second virtual scene determined based on the second virtual point of view of the user within the virtual space, while the virtual space is mapped to the real space using the second mapping. (See paragraph 72, geometric constraints ensure that when the user reaches out to touch something (real or virtual) in the TVR, an object is actually there to be touched (e.g., x, y, z coordinates of a virtual object in the TVR at least partially matches the same x, y, z coordinates of a real object or surface in the real-world environment). However, the virtual object may not be the same as the real object. For example, a virtual crate may be rendered in the place of a real-world table, so that it appears and feels to the user that she is touching the top of the virtual crate when she reaches out and actually touches the top of the real table. In other words, with geometric constraints, it doesn't matter what some virtual object looks like, so long as that when the user reaches out to touch it, there is some real world object or surface there to provide tactile feedback. 
Shapira discloses setting items on the table (i.e. which requires movement and grabbing gesture) as well as holding a virtual sword as set forth above which would require new mapping that re-renders user’s virtual POV. Shapira does not explicitly teach remapping the virtual scene. 
However, Hoof further teaches this in at least fig. 10-14 and paragraphs 89-91
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Shapira to further comprise apparatus taught by Hoof because Hoof teaches distinct ways to re-render display when user’s point of view changes, thus allowable to re-render according to user’s needs (figs. 12-14). Also, allowing one to provide audio commands while viewing virtual objects also improves user experience in VR. 
Shapira-Hoof does not specifically teach, wherein the real space comprises a a real space boundary, wherein at least a first part of the virtual space is mapped to a first portion of the real space inside the real space boundary, wherein at least a second, different part of the virtual space is mapped to a second, different portion of the real space outside the real space boundary, wherein a user is located in the first portion of the real space inside the real space boundary;
However, Powderly further teaches, wherein the real space comprises a real space boundary, wherein at least a first part of the virtual space is mapped to a first portion of the real space inside the real space boundary, wherein at least a second, different part of the virtual space is mapped to a second, different portion of the real space outside the real space boundary, wherein a user is located in the first portion of the real space inside the real space boundary; (See fig. 12B and paragraph 120, For example, the distal end 1228b can extend through real world objects (such as tables, chairs, walls, etc.) and terminate when it hits a termination threshold. Assuming that the termination threshold is the wall of a virtual room which is located outside of the user's current room, the wearable system can extend the cone beyond the current room until it reaches a surface of the virtual room. In certain embodiments, world meshes can be used to define the extents of one or more rooms. The wearable system can detect the existence of the termination threshold by determining whether the virtual cone has intersected with a portion of the world meshes… As an example, the HMD can present a virtual hole on the physical wall, through which the user can remotely interact with the virtual content in the other room even though the user is not physically in the other room.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Shapira-Hoof to further comprise apparatus taught by Powderly because advantageously, the user can easily target virtual objects when the cone extends through real world objects thus improving user experience and convenience (paragraph 120).
Shapira-Hoof-Powderly does not specifically teach, wherein at least a portion of the second part of the virtual space that is mapped to the second portion of the real space outside the real space boundary in the first mapping is mapped to the first portion of the real space inside the real space boundary in the second mapping;
However, Ding further teaches, wherein at least a portion of the second part of the virtual space that is mapped to the second portion of the real space outside the real space boundary in the first mapping is mapped to the first portion of the real space inside the real space boundary in the second mapping; (See fig. 11a-b, paragraphs 16, 101-105, For example, after the operator moves the virtual object into the absolute interaction space, operation on the virtual object may be performed. Thus, in the interaction system provided by the examples of the present disclosure, the interaction space processor 302 may also use an area in the absolute interaction space overlapping with the watching space as refined inaction space. Virtual object is also construed as “virtual space” under BRI. When operator moves the object into the interaction space (i.e. real space), virtual space or object which was mapped outside the real space boundary is now mapped inside the real space boundary. This is true because virtual object is now rendered within interaction space shown in fig. 11b)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Shapira-Hoof-Powderly to further comprise apparatus taught by Ding because being able to bring in far located virtual objects for interaction opens many interactive opportunities as well as improve user experience.


In regards to claim 17, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 16, wherein the grasp and move gesture comprises a grasping user input followed by movement of at least one arm of the user. (See Shapira abstract, users may move around within the physically constrained virtual environment while touching and interacting with virtual objects in the physically constrained virtual environment…paragraph 23, Any display device used to present the TVR may be controlled on a pixel-by-pixel basis to present the TVR to the user in a way that allows the user to move through, look into, and physically interact with different parts of the TVR without actually seeing the underlying real-world environment unless some component or object of the real-world environment is intentionally rendered and displayed within the TVR…paragraph 28, In this way, when the user picks up the cell phone, which would appear to the user as the hilt of the virtual sword, the entire virtual sword will move in the TVR being presented to the user as the user moves the cell phone. As user picks up the cell phone and moves, the mapping is altered such that virtual sword is presented to the user. Also see paragraph 134, the virtual object master list generally provides a set of virtual building blocks (i.e., virtual objects and any models, textures, constraints, etc., used for rendering those virtual objects) that are available for use in constructing the TVR. The individual virtual building blocks include a variety of parameters and characteristics, including, but not limited to, object names or IDs, object geometry, object model parameters, object bounding boxes, initial transformations (e.g., translation, scaling, rotation, skewing, coloring, texturing, etc.), constraints, etc…paragraph 85, a real table or other horizontal surface in the environment can be rendered to appear with whatever theme is being used (e.g.,  Holding sword, setting item on the table requires grab and arm movement)


In regards to claim 18, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 17, wherein the second mapping depends upon at least one of a magnitude or a direction of the movement of the at least one arm of the user.  (See Hoof fig. 10-14 and paragraphs 89-91, second mapping. Also see fig. 1, paragraph 113, 115, To create a virtual monitor, for instance, a forward-facing camera may recognize a user framing a scene with an imaginary rectangle between a left hand in the shape of an L and a right hand in the shape of an L. When this painter's gesture with the L-shaped hands is made, a location and size of a new virtual monitor may be established by projecting a rectangle from the eyes of the user to the rectangle established by the painter's gesture, 

In regards to claim 19, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 17, wherein the grasping user input causes the user to grasp the virtual location in the virtual space that differs from the user’s virtual location partially defining the user's virtual point of view, and the grasping user input is performed while the virtual space is mapped to the real space using the first mapping. (Limitation, “that differs from the virtual location partially defining the user's virtual point of view” is vague. User’s point of view has variety of range (i.e. 0 to 100m) and one can interpret by reading “partially defining the user’s virtual point of view”, grasping the virtual object/location can still occur within the other partial section of the same user’s current virtual point of view. Also, grasping virtual location encompasses grasping virtual visual object such as virtual sword or any virtual item. (See Shapira abstract, users may move around within the physically constrained virtual environment while touching and interacting with virtual objects in the physically constrained virtual environment…paragraph 23, Any display device used to present the TVR may be controlled on a pixel-by-pixel basis to present the TVR to the user in a way that allows the user to move through, look into, and physically interact with different parts of the TVR without actually seeing the underlying real-world environment unless some component or object of the real-world environment is intentionally rendered and displayed within the TVR…paragraph 28, In this way, when the user picks up the cell phone, which would appear to the user as the hilt of the virtual sword, the entire virtual sword will move in the TVR being presented to the user as the user moves the cell phone. As user picks up the cell phone and moves, the mapping is altered such that virtual sword is presented to the user. Also see paragraph 134, the virtual object master list generally provides a set of virtual building blocks (i.e., virtual objects and any models, textures, constraints, etc., used for rendering those virtual objects) that are available for use in constructing the TVR. The individual virtual building blocks include a variety of parameters and characteristics, including, but not limited to, object names or IDs, object geometry, object model parameters, object bounding boxes, initial transformations (e.g., translation, scaling, rotation, skewing, coloring, texturing, etc.), constraints, etc…paragraph 85, a real table or other horizontal surface in the environment can be rendered to appear with whatever theme is being used (e.g., spaceship, ancient castle, etc.) such that the user can touch and use that table, even where it has a completely different look than the real table. In other words, the semantic constraints and affordances associated with the real table may be that virtual objects anchored to the location of the real table are intended to be placed on a corresponding virtual surface anchored to the location of that real table within the corresponding TVR, and that the user may interact with the table (e.g., set items on the table sit on the table etc.). Another simple example of a semantic constraint may be that virtual holographic displays are positioned above any table or surface with a real keyboard or other real input mechanism, or a virtual keyboard or other virtual input mechanism provided to the user to interact with virtual content on the virtual holographic displays. Holding sword, setting item on the table requires grab and arm movement)


In regards to claim 20, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 19, wherein the grasping user input is performed by the user on a virtual visual object at the virtual location in the virtual space that differs from the user’s virtual location partially defining the user's virtual point of view, while the virtual space is mapped to the real space using the first mapping. (Limitation, “that differs from the virtual location partially defining the user's virtual point of view” is vague. User’s point of view has variety of range (i.e. 0 to 100m) and one can interpret by reading “partially defining the user’s virtual point of view”, grasping the virtual object/location can still occur within the other partial section of the same user’s current virtual point of view. See Shapira abstract, users may move around within the physically constrained virtual environment while touching and interacting with virtual objects in the physically constrained virtual environment…paragraph 23, Any display device used to present the TVR may be controlled on a pixel-by-pixel basis to present the TVR to the user in a way that allows the user to move through, look into, and physically interact with different parts of the TVR without actually seeing the underlying real-world environment unless some component or object of the real-world environment is intentionally rendered and displayed within the TVR…paragraph 28, In this way, when the user picks up the cell phone, which would appear to the user as the hilt of the virtual sword, the entire virtual sword will move in the TVR being presented to the user as the user moves the cell phone. As user picks up the cell phone and moves, the mapping is altered such that virtual sword is presented to the user. Also see paragraph 134, the virtual object master list generally provides a set of virtual building blocks (i.e., virtual objects and any models, textures, constraints, etc., used for rendering those virtual objects) that are  Holding sword, setting item on the table requires grab and arm movement)


In regards to claim 21, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 20, wherein at least part of the virtual visual object is mapped to the first portion of the real space within the real space boundary. (See Powderly fig. 12B and paragraph 120. Also see Ding fig. 11a-11b, and associated paragraphs)


In regards to claim 22, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 20, wherein the virtual visual object is mapped to the second portion of the real space outside the real space boundary.  (See Powderly fig. 12B and paragraph 120. Also see Ding fig. 11a-11b, and associated paragraphs)


In regards to claim 25, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 16, wherein the alteration of the mapping of the virtual space to the real space from the first mapping to the second mapping is performed by moving the virtual space relative to the real space while the user performs the grasp and move gesture, wherein the alteration of mapping of the virtual space to the real space from the first mapping to the second mapping comprises altering at least one of: an alignment between the virtual space and the real space, or a relationship between a first location within the virtual space and a second location within the real space. (See rejection of claim 1 set forth above, Shapira teaching of grabbing sword, setting item on table is grasp/move gesture. Also see Hoof fig. 10-14 and paragraphs 89-91, alteration of the mapping, and see fig. 1, paragraph 113, 115, To create a virtual monitor, for instance, a forward-facing camera may recognize a user framing a scene with an imaginary rectangle between a left hand in the shape of an L and a right hand in the shape of an L. When this painter's gesture with the L-shaped hands is made, a location and size of a new virtual monitor may be established by projecting a rectangle from the eyes of the user to the rectangle or a virtual monitor may be rendered so as to move relative to real-world objects within the physical space (i.e., object-locked)… A moving virtual monitor may appear to move in a constrained or unconstrained fashion relative to a real-world reference frame… As yet another example, a virtual monitor may not be constrained to any physical objects within the real-world environment and may appear to float directly in front of a user regardless of where the user looks (i.e., view-locked). Here, the virtual monitor may be fixed to a reference frame of the user's field of view.. Also see figs. 1, 3, and associated paragraphs where few steps are repeated in response to user interaction with the TVR, “The Anchored Environment Generator then procedurally molds (330) a physically constrained virtual environment by iteratively optimizing a layout of an automatically selected variable subset of the virtual building blocks relative to a scene-specific cost function, with each iteration of optimized layout being consistent with the characteristics and constraints of the subset of virtual building blocks and the environmental information of the real-world environment” (e.g. claimed alignment. New virtual environment is molded that is in consistent with user’s current state after user interaction). See at least paragraphs 23, 178)


In regards to claim 26, Shapira-Hoof-Powderly-Ding teaches the apparatus of claim 16, wherein the second mapping is a rotation of the first mapping about the virtual location that differs from the user’s virtual location partially defining the user's virtual point of view. (See Hoof fig. 10, 12-14 and paragraphs 89-100)

Claim 27 is similar in scope to claim 16, therefore, it is rejected under similar rationale as set forth above.

Claim 28 is similar in scope to claim 17, therefore, it is rejected under similar rationale as set forth above.


Claim 29 is similar in scope to claim 18, therefore, it is rejected under similar rationale as set forth above.


Claim 30 is similar in scope to claim 19, therefore, it is rejected under similar rationale as set forth above.

Claim 31 is similar in scope to claim 20, therefore, it is rejected under similar rationale as set forth above.


In regards to claim 32, Shapira-Hoof-Powderly-Ding teaches the method of claim 31,wherein the virtual visual object is mapped to the real space in the first mapping, (See Shapira fig. 1, paragraph 22, fig. 2, and paragraph 63) and the second mapping is a rotation of the first mapping about the virtual location in the virtual space that differs from the user’s virtual location partially defining the user's virtual point of view such that at least part of the first mapping of the virtual visual object to the real space remains unaltered when the first mapping of the virtual space to the real space is altered from the first mapping to the second mapping. (See Hoof fig. 10, 12-14 and paragraphs 89-100. Also see Hoof fig. 10-14 and paragraphs 89-91, alteration of the mapping, and see fig. 1, paragraph 113, 115, To create a virtual monitor, for instance, a forward-facing camera may recognize a user framing a scene with an imaginary rectangle between a left hand in the shape of an L and a right hand in the shape of an L. When this painter's gesture with the L-shaped hands is made, a location and size of a new virtual monitor may be established by projecting a rectangle from the eyes of the user to the rectangle established by the painter's gesture, and on to a wall behind the painter's gesture. Lastly see paragraphs 52, 53, a virtual monitor may be rendered in a stationary location relative to real-world objects within the physical space (i.e., world-locked), or a virtual monitor may be rendered so as to move relative to real-world objects within the physical space (i.e., object-locked)… A moving virtual monitor may appear to move in a constrained or unconstrained fashion relative to a real-world reference frame… As yet another example, a virtual monitor may not be constrained to any physical objects within the real-world environment and may appear to float directly in front of a user regardless of where the user looks (i.e., view-locked). Here, the virtual monitor may be fixed to a reference frame of the user's field of view.)

Claim 33 is similar in scope to claim 25, therefore, it is rejected under similar rationale as set forth above.


Claim 35 is similar in scope to claim 16, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177